—Order, Supreme Court, New York County (Barry Cozier, J.), entered February 1, 1999, which, in a proceeding pursuant to CPLR article 75 to confirm an arbitration award, denied petitioner’s motion to vacate a master arbitrator’s award, dated May 10, 1998, which affirmed a decision by the no-fault arbitrator awarding respondent $2,250 reimbursement for home health care expenses, unanimously reversed, on the law, without costs, and the motion to vacate the arbitrator’s award granted.
The arbitrators exceeded their authority in directing the payment of the $2,250 at issue, as the award was in excess of the $50,000 limit of the subject insurance policy (Matter of Brijmohan v State Farm Ins. Co., 92 NY2d 821; Matter of State Farm Ins. Co. v Credle, 228 AD2d 191; Spears v New York City Tr. Auth., 262 AD2d 493, 494, lv denied 94 NY2d 761). When an insurer “ ‘has paid the full monetary limits set forth in the policy, its duties under the contract of insurance cease’ ” (Presbyterian Hosp. v Empire Ins. Co., 220 AD2d 733, 734, quoting Presbyterian Hosp. v Liberty Mut. Ins. Co., 216 AD2d 448). Concur — Rosenberger, J. P., Mazzarelli, Wallach and Saxe, JJ.